 


EXHIBIT 10.1
 
[accelerize8k0.gif]
 
March 23, 2009





Mr. Brian Ross
Chief Executive Officer
Accelerize New Media Inc.
12121 Wilshire Blvd., Suite 3220
Los Angeles, CA 90025


Dear Mr. Ross:


We are pleased to set forth in this letter of agreement (the “Agreement”) the
terms of the retention of Strategic Growth International (“SGI”) by Accelerize
New Media Inc. (collectively with its affiliates, the “Company”).


1.           SGI shall, on a non-exclusive basis, assist the Company as the
Company’s investor relations consultant in the development of a comprehensive
financial relations program with the following goals, all of which are designed
to achieve increased and sustained share value:


 
(a)
Introducing the Company to institutional investors, money managers, and high
net-worth brokers in the U.S.;



 
(b)
Obtaining on behalf of the Company invitations to and coordinate participation
in financial-industry conferences;



 
(c)
Assisting with day-to-day investor communications (i.e. shareholders calls,
scheduling appointments, quarterly investors calls, sending introductory and
follow-up materials);



 
(d)
Providing to the Company such professional services as may be reasonably
required to assist the Company in carrying out the following programs and
objectives:



 
Ø
Assist in the preparation and dissemination of all press releases;



 
Ø
To create for European buying in the stock;



 
Ø
Developing a coordinated package of financial public-relations materials,
including: PowerPoint presentation, fact sheet, press releases, corporate
package, etc., that is reasonably acceptable to the Company.  SGI will also
review and advise on features and functionality of the website in this regard;



 
Ø
Assisting the Company in obtaining introductions to market makers and
professionals in the investment community;



 
Ø
Encouraging institutional ownership in the stock;



 
 

--------------------------------------------------------------------------------

 
Accelerize New Media Inc.
March 24, 2009
Page 2
 
 
Ø
Obtaining research from reputable institutional sales boutiques and small-cap
research analysts;



 
Ø
Creating financial media opportunities for the Company as appropriate;



 
Ø
Obtaining invitations to, and coordinate participation in, financial industry
conferences;



 
Ø
Supporting the internal investor-relations program to best leverage the time and
resources of Accelerize New Media  management; and



 
Ø
Introducing Accelerize New Media Management to individuals who could be
supportive as potential board members, strategic advisors, or advocates of the
company.





2.           In connection with SGI’s activities on the Company’s behalf, SGI
will familiarize itself with the business, operations, properties, financial
condition, and prospects of the Company.  In connection with its role as the
Company’s investor relations advisor, SGI would expect its services to include
such additional advisory and related services as may be mutually agreed upon by
SGI and the Company.  The retention by the Company of SGI as investor relations
advisor as heretofore described shall be for a period of one year from the date
hereof, provided, however, that either party may terminate such retention and
this Agreement as described in Section 4 below.


3.           In connection with SGI’s activities on the Company’s behalf, the
Company will cooperate with SGI and will furnish SGI with all information and
data concerning the Company (the “Information”) which SGI deems appropriate. The
Company represents and warrants that all Information made available to SGI by
the Company will, at all times during the period of engagement of SGI hereunder,
be complete and correct in all material respects and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading in the light of the circumstances under which such statements are
made.  The Company further represents and warrants that any projections provided
by it to SGI will have been prepared in good faith and will be based upon
assumptions which, in light of the circumstances under which they are made, are
reasonable.  The Company acknowledges and agrees that, in rendering its services
hereunder; SGI will be using and relying on the Information without independent
verification thereof by SGI or independent appraisal by SGI of any of the
Company’s assets.  SGI does not assume responsibility for any information
regarding the Company.  Any advice rendered by SGI pursuant to this Agreement
may not be disclosed publicly without SGI’s prior written consent.


 
 

--------------------------------------------------------------------------------

 
Accelerize New Media Inc.
March 24, 2009
Page 3
 
4.           As full and satisfactory consideration for all of SGI’s services to
the Company pursuant to this Agreement, whether described above or not, SGI
shall be entitled to receive, and the Company agrees to pay SGI, the following
for a period of 12-months beginning on March 23, 2009 (subject to the Early
Termination clause below):


Seven thousand five hundred dollars ($7,500) per month in cash, payable each
month, for the duration of the Agreement.  The first month will be paid
immediately upon execution of this Agreement.  Billing will be done monthly for
the coming month.   Approved Expenses will be included in the following month’s
bill.  Payment will be due by wire within thirty (30) days upon receipt of
invoice.


Two hundred fifty thousand (250,000) shares of the Company’s common stock, par
value $0.001 per share (the “Shares”) will be immediately issued to SGI, fully
vested and SGI shall have full rights of ownership for such shares.


In addition, the Company agrees to immediately issue to SGI warrants (the
“Warrants”) to purchase up to one million two hundred thousand (1,200,000)
shares of its common stock.  Such Warrants may be exercised for a period of five
(5) years after the date of issuance, at an exercise price of thirty five cents
($0.35) per share.  At the option of SGI such Warrants may be exercised on a
cashless basis and may be transferred in whole or in part to one or more
officers of the Company.


This Agreement will automatically terminate on March 23, 2010.  In addition,
either party shall have the right to terminate this Agreement on September 24,
2009 upon 10 days prior written notice (“Early Termination”).  Upon such Early
Termination, the vesting of the Shares will cease and no additional Shares will
be issued to SGI, and six hundred thousand Warrants will be canceled and become
un-exercisable. In such case, the Company will issue to SGI a new Warrant
representing the number of shares which were not cancelled. For example, if the
Company elected to terminate this agreement as of September 24, 2009, the total
number of Warrants, which will continue to be held by SGI and not cancelled will
be six hundred thousand (600,000).


5.           In addition to the fees described in Paragraph 3 above, the Company
agrees to promptly reimburse SGI for any reasonable accountable Approved
Expenses incurred in connection with its retention hereunder when incurred or
promptly thereafter. It is agreed that SGI will have to obtain prior written
approval from the Company for any expenses incurred exceeding $250.00 per
activity (“Approved Expenses”). The Company will not be required to reimburse
any unapproved expenses.


6.           Each of the Company and SGI agree to indemnify the other party in
accordance with the mutual indemnification provisions (the “Mutual
Indemnification Provisions”) attached to this Agreement as Annex A, which Mutual
Indemnification Provisions are incorporated herein and made a part hereof.


 
 

--------------------------------------------------------------------------------

 
Accelerize New Media Inc.
March 24, 2009
Page 4
 
7.           This Agreement and its validity and interpretation shall be
governed by and construed in accordance with the laws of the U.S. and the State
of New York applicable to agreements made and to be fully performed therein.
Either party hereby irrevocably submits to the jurisdiction of any court of the
State of New York or the United States District Court for the Southern District
of the State of New York for the purpose of any suit, action, or other
proceeding arising out of this Agreement, or any of the agreements or
transactions contemplated hereby, which is brought by or against such party and
(i) hereby irrevocably agrees that all claims in respect of any such suit,
action, or proceeding may be heard and determined in any such court and (ii) to
the extent that such party has acquired, or hereafter may acquire, any immunity
from jurisdiction of any such court or from any legal process therein, such
party hereby waives, to the fullest extent permitted by law, such immunity.
Either party hereby waives, and agrees not to assert in any such suit, action,
or proceeding, in each case, to the fullest extent permitted by applicable law,
any claim that (a) such party is not personally subject to the jurisdiction of
any such court, (b) such party is immune from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution, or otherwise) with respect to its property or (c) any such suit,
action, or proceeding is brought in an inconvenient forum.


8.           The benefits of this Agreement shall inure to the respective
successors and assigns of the parties hereto and of the indemnified parties
hereunder and their successors and assigns and representatives, and the
obligations and liabilities assumed in this Agreement by the parties hereto
shall be binding upon their respective successors and assigns.


9.           For the convenience of the parties hereto, any number of
counterparts of this Agreement may be executed by the parties hereto.  Each such
counterpart shall be, and shall be deemed to be, an original instrument, but all
such counterparts taken together shall constitute one and the same
Agreement.  This Agreement may not be modified or amended except in writing
signed by the parties hereto.


 
 

--------------------------------------------------------------------------------

 
Accelerize New Media Inc.
March 24, 2009
Page 5
 
If the foregoing correctly sets forth our Agreement, please sign the enclosed
copy of this letter in the space provided and return it to us.


Very truly yours,


STRATEGIC GROWTH
INTERNATIONAL, INC.


By: /s/ Stanley S. Altschuler
      Name:   Mr. Stanley S. Altschuler
      Title:     President
 
Confirmed and Agreed to:
This 24th day of March 2009


Accelerize New Media, Inc.


By: /s/ Brian Ross
      Name:     Mr. Brian Ross
      Title:       Chief Executive Officer




 
 

--------------------------------------------------------------------------------

 
Accelerize New Media Inc.
March 24, 2009
Page 6
 
Annex A


MUTUAL INDEMNIFICATION PROVISIONS



Either of Accelerize New Media, Inc. (the “Company”) and Strategic Growth
International, Inc. (“SGI”) (such party, the “Indemnifying Party”), agrees to
indemnify and hold harmless the other party (the “Indemnified Party”) against
any and all losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses, and disbursements (and any and all actions, suits,
proceedings, and investigations in respect thereof and any and all legal and
other costs, expenses, and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise), including, without limitation
the costs, expenses, and disbursements, as and when incurred, of investigating,
preparing, or defending any such action, suit, proceeding, or investigation
(whether or not in connection with litigation in which the Indemnified Party is
a party), directly or indirectly, caused by, relating to, based upon, arising
out of, or in connection with the performance or non-performance of its
obligations under the Agreement dated March 24, 2009, between SGI and the
Company, as it may be amended from time to time (the “Agreement”); provided,
however, such indemnity agreement shall not apply to any portion of any such
loss, claim, damage, obligation, penalty, judgment, award, liability, cost,
expense, or disbursement to the extent it is found in a final judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from the willful misconduct of the Indemnified Party.


These Mutual Indemnification Provisions shall be in addition to any liability
which the Indemnifying Party may otherwise have to the Indemnified Party or the
persons indemnified below in this sentence and shall extend to the following:
the Indemnified Party’s affiliated entities, directors, officers, employees,
legal counsel, agents, and controlling persons (within the meaning of the
federal securities laws).  All references to the Indemnified Party in these
Indemnification Provisions shall be understood to include any and all of the
foregoing.


 
 

--------------------------------------------------------------------------------

 
Accelerize New Media Inc.
March 24, 2009
Page 7 
 
If any action, suit, proceeding, or investigation is commenced, as to which the
Indemnified Party proposes to demand indemnification, it shall notify the
Indemnifying Party with reasonable promptness; provided, however, that any
failure by the Indemnified Party to notify the Indemnifying Party shall not
relieve the Indemnifying Party from its obligations hereunder.  The Indemnified
Party shall have the right to retain counsel of its own choice to represent it,
and the Indemnifying Party shall pay the reasonable fees, expenses, and
disbursements of such counsel; and such counsel shall, to extent consistent with
its professional responsibilities, cooperate with the Indemnifying Party and any
counsel designated by the Indemnifying Party.  The Indemnifying Party shall be
liable for any settlement of any claim against the Indemnified Party made with
the Indemnifying Party’s written consent, which consent shall not be
unreasonably withheld.  The Indemnifying Party shall not, without the prior
written consent of the Indemnified Party, settle or compromise any claim, or
permit a default or consent to the entry of any judgment in respect thereof,
unless such settlement, compromise, or consent includes, as an unconditional
term thereof, the giving by the claimant to the Indemnified Party of an
unconditional release from all liability in respect of such claim.


In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made, but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company, on the one hand, and SGI, on the other hand, shall contribute
to the losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses, and disbursements to which the indemnified persons
may be subject in accordance with the relative benefits received by the Company,
on the one hand, and SGI, on the other hand, and also the relative fault of the
Company, on the one hand, and SGI on the other hand, in connection with the
statements, acts, or omissions which resulted in such losses, claims, damages,
obligations, penalties, judgments, awards, liabilities, costs, expenses, or
disbursements and the relevant equitable considerations shall also be
considered.  No person found liable for a fraudulent misrepresentation shall be
entitled to contribution from any person who is not also found liable for such
fraudulent misrepresentation.  Notwithstanding the foregoing, neither Company or
SGI shall be obligated to contribute any amount hereunder that exceeds the
amount of fees previously received by SGI pursuant to the Agreement.


Neither termination nor completion of the engagement of SGI referred to above
shall affect these Indemnification Provisions which shall then remain operative
and in full force and effect.



